DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-18-2020 has been entered.
Drawings
These drawings, filed 10-08-2018 are accepted, due to applicant amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csorba (2004/0181972).
Regarding claims 1 and 11, Csorba discloses an article of footwear comprising:
an upper (Figs 1-29); 
a sole structure attached to the upper and including a rigid outer member defining a ground engaging bottom surface of the sole structure formed on an opposite side of the rigid outer member than the upper (Figs 1-29, members 10-11); and
a first strand including a first portion extending along an outer surface of the upper at a medial side, a second portion extending between the sole structure and the upper, and a third portion extending along the outer surface of the upper at a lateral side (Figs 1 and 22-23, member 1).  
Regarding claims 2 and 12, Csorba discloses the first strand includes a fourth portion extending from the lateral side, a fifth portion extending through a passage formed in the rigid outer member upper, and a sixth portion extending to the medial side (Figs 1 and 22-23, member 1).  
Regarding claims 3 and 13, Csorba discloses the fifth portion extending through the passage is spaced apart from the second portion in a direction extending along a longitudinal axis of the sole structure (Figs 1 and 22-23, member 1).   
Regarding claims 4 and 14, Csorba discloses the passage is disposed in a midfoot region of the sole structure (Figs 1 and 22-23, members 43).     
Regarding claims 5 and 15, Csorba discloses the rigid outer member includes a longitudinally extending rib extending along a longitudinal axis of the sole structure, the 
Regarding claims 6 and 16, Csorba discloses the passage defines a first aperture formed in the rigid outer member at a medial side of the longitudinally extending rib and a second aperture formed in the rigid outer member at a lateral side of the longitudinally extending rib (Figs 1 and 22-23, members 42-43).     235962890.1   
Regarding claims 7 and 17, Csorba discloses a second strand including a fourth portion extending along the outer surface of the upper at the medial side, a fifth portion extending 
Regarding claims 8 and 18, Csorba discloses the second strand is spaced apart from the first strand (Figs 1 and 22-23, members 42-43).     235962890.1     
Regarding claims 9 and 19, Csorba discloses the medial side of the longitudinally extending rib includes a first angled sidewall and the lateral side of the longitudinally extending rib includes a second angled sidewall (as seen in Fig 22 that members 10-11 is made of an 90 degree angle).  
Regarding claims 10 and 20, Csorba discloses the first strand extends along the first angled sidewall and the second angled sidewall (Figs 1, 5 and 22).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 4, 7, 11-12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 11, and 15 of U.S. Patent No.9,420,851 (here in after Klug). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as an upper, the sole with a rigid outer member and a first and a second strands go through the sole with a rigid outer member, wherein the strands extend along the medial and lateral side of the shoe.
Claims 1 and 11 are reject over claims 1, 11, 15 of Klug.
Claims 2 and 12 are reject over claims 2-3 of Klug.
Claims 4 and 14 are reject over claim 9 of Klug.
Claims 7 and 17 are reject over claim 8 of Klug.
Claims 1-4, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, 11 of U.S. Patent No.10,098,417 (here in after Klug). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as an upper, the sole with a rigid outer member and a first and a second strands go through the sole with a rigid outer member, wherein the strands extend along the medial and lateral side of the shoe.

Claims 2-3 are reject over claims 3-4 of Klug.
Claims 4 and 14 are reject over claim 8 of Klug.
Response to Arguments
Applicant’s arguments, dated 11-18-2020, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 11-18-2020, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 11-18-2020, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the amendment limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amendment limitations have been addressed as analyzed above.
Argument 2: applicant argues that Csorba does not teach “an article of footwear including a strand that extends from a medial side to a lateral side of the upper and between a sole structure and the upper”. However, the examiner respectfully disagree because Figs 1 and 22-23 are clearly showed that the strand starts from one side, then goes through the sole, and comes out from the other side of the shoe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732